DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-10, 12-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,420,426 to Resch in view of US 5,332,182 to Weisz et al.
	Regarding claim 1, Resch ‘426 discloses a refrigeration cabinet, the cabinet comprising: walls 3-5 separating an exterior of the cabinet from an interior of the cabinet that is configured to be refrigerated by a refrigeration system connected to the cabinet, the walls including a bottom wall 22; a foot 70/71 connected to the bottom wall for supporting the bottom wall on a support surface, the foot being selectively movable relative to the bottom wall to adjust a vertical position of the foot with respect to the bottom wall; wherein the bottom wall is configured such that the foot is accessible from within the interior of the cabinet to allow a user to selectively move the foot to adjust the vertical position of the foot with respect to the bottom wall (col. 7, lines 54-62).
	Weisz ‘182 teaches a foot 14/30 that also includes a stop 32 configured to limit downward adjustment of the foot with respect to a bottom wall of a housing (col. 2, lines 38-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot of Resch ‘426 with the stop taught in Weisz ‘182 in order to stop vertical movement of the foot relative to the cabinet for a more secure and stable foot assembly.
	Regarding claim 2, Resch ‘426, as modified, discloses wherein the foot 70/71 comprises a threaded shaft 700/710 having an upper end portion and a lower end portion spaced apart along an axis of the threaded shaft.
	Regarding claim 3, Resch ‘426, as modified, where Weisz ‘182 discloses wherein the stop 32 comprises a projection extending radially outward with respect to the axis at the upper end portion of the threaded shaft (fig. 2).
	Regarding claim 4, Resch ‘426, as modified, where Weisz ‘182 discloses wherein the upper end portion of the threaded shaft 30 comprises a peripheral annular groove (fig. 3).
	Regarding claim 5, Resch ‘426, as modified, where Weisz ‘182 discloses wherein the stop 32 comprises a retaining ring received in the peripheral annular groove (fig. 2).
	Regarding claim 6, Resch ‘426, as modified, where Weisz ‘182 discloses wherein the retaining ring 32 comprises an external shaft ring having a first end portion, a second end portion, and a length extending from the first end portion to the second end portion, the length of the external shaft ring extending in a loop about the axis of the threaded shaft such that the first end portion is located adjacent to the second end portion and is spaced apart from the second end portion by slit in the retaining ring (fig. 3 annotated below).

    PNG
    media_image1.png
    174
    273
    media_image1.png
    Greyscale

	Regarding claim 7, Resch ‘426, as modified, where Weisz ‘182 discloses wherein the first end portion and the second end portion of the retaining ring each having a radial dimension with respect to the axis of the threaded shaft that is greater than a radial dimension of a segment of the length of the external shaft ring spaced apart between the first end portion and the second end portion and which segment extends a majority of the length of the retaining ring (fig. 3 - annotate above).
	Regarding claim 8, Resch ‘426, as modified, discloses further comprising a support bracket 21 connected to the bottom wall, wherein the foot 70/71 is coupled to the support bracket.
	Regarding claim 9, Resch ‘426, as modified, discloses wherein the support bracket 21 comprises a threaded opening and the threaded shaft 700/710 is threadably received in the threaded opening such that the vertical position of the foot 70/71 is adjustable by rotating the foot relative to the support bracket (col. 7, lines 48-50).
	Regarding claim 10, Resch ‘426, as modified, discloses wherein the support bracket 21 comprises a bracket plate 214 and a nut affixed to the bracket plate, the nut defining at least a portion of the threaded opening (fig. 5a - col. 9, line 8).
	Regarding claim 12, Resch ‘426, as modified, discloses wherein the support bracket comprises a flange configured to at least one of (i) attach a kick plate to the cabinet and (ii) attach the cabinet in side-by-side relation with another cabinet (fig. 5c shows the flange).
	Regarding claim 13, Resch ‘426, as modified, discloses wherein the support bracket 21 comprises a front threaded opening and a rear threaded opening (figs 5a-c).
	Regarding claim 14, Resch ‘426, as modified, discloses wherein the bottom wall comprises a foam panel 22 and the threaded shaft 700/710 extending through the foam panel (Fig. 5d - col. 9, lines 49-61).
	Regarding claim 15, Resch ‘426, as modified, discloses wherein the bottom wall 22 comprises an access opening extending through the foam panel (fig. 5d - col. 9, lines 62-65).
	Regarding claim 16, Resch ‘426, as modified, discloses further comprising an insulating plug 81 configured to be inserted into the access opening (fig. 5d - col. 7, lines 41-42 & col. 9, lines 62-65).
	Regarding claim 17, Resch ‘426, as modified, discloses wherein bottom wall 22 has first, second, third, and fourth corner regions; wherein the foot comprises a first foot located at the first corner region, a second foot located at the second corner region, a third foot located at the third corner region, a fourth foot located at the fourth corner region (figs. 1 and 2).
	Regarding claim 21, Resch ‘426 discloses a support assembly for a refrigerated cabinet, the support assembly comprising: a support bracket 21 including at least one threaded opening; and an adjustable foot 70/71 for each of the at least one threaded opening, each adjustable foot including a threaded shaft 700/710 threadably received in the threaded opening, the threaded shaft having an upper end portion and a lower end portion spaced apart along an axis of the threaded shaft (figs 5a-c - col. 7, lines 48-50). 
	Weisz ‘182 teaches a foot 14/30 that includes the upper end portion of a threaded shaft 30 including a peripheral annular groove (fig. 3), each adjustable foot 14/30 further including a retaining ring 32 received in the peripheral annular groove (fig. 3), the retaining ring 32 being sized and arranged to engage an upper portion of the support bracket 20 when the adjustable foot is threadably advanced downward to a bottom position of the adjustable foot 14/30, whereby the retaining ring 32 forms a stop that limits downward movement of the adjustable foot with respect to the support bracket (col. 2, lines 38-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot of Resch ‘426 with the stop taught in Weisz ‘182 in order to stop vertical movement of the foot relative to the cabinet for a more secure and stable foot assembly.
	
	Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,420,426 to Resch in view of US 5,332,182 to Weisz et al. as applied to claims 1-17 above, and further in view of US 9,074,809 to Lee et al.
	Regarding claim 19, Resch ‘426, as modified, discloses a bottom wall of a cabinet having a foot moveable relative to a bracket between an upper and lower position.
	Lee ‘809 teaches a cabinet comprising a floor glide 50 on the bottom wall of the cabinet and spaced apart from the foot 140, wherein the foot is movable relative to the bracket to an upper position at which a bottom of the foot is above a bottom of the floor glide to a lower position at which the bottom of the foot is below the bottom of the floor glide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Resch ‘426 with the floor glide as taught in Lee ‘809 in order to allow the cabinet to be moved into position.
	Regarding claim 20, Resch ‘426, as modified, where Lee ‘809 discloses wherein the floor glide 50 is configured to enable the cabinet to slide along a support surface to a deployment position and the foot 140 is configured to be lowered (also taught in both Resch ‘426 and Weisz ‘182) after the cabinet is at the deployment position to support the cabinet at the deployment position on the foot.
	
Allowable Subject Matter
	Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but could be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the claims in their entirety.
	However, use of only the center range gauge language of claim 18 (and intervening claims) to overcome the existing prior art rejection of claim 1, could create a double patenting rejection with US 11,300,347 in view of US 5,332,182 to Weisz et al.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or could be used in subsequent office action rejections. The list of prior art supports is as follows: US-20140203698-A1 OR US-20080116330-A1 OR US-7744050-B2 OR US-4991805-A OR US-11300347-B1 OR US-10194757-B2 OR US-8485480-B2 OR US-3868079-A OR US-5967472-A OR US-20180347822-A1 OR US-2725667-A.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA E MILLNER/Primary Examiner, Art Unit 3632